406 F.2d 1325
James Arthur NEWBERRY, Plaintiff-Appellant,v.Dr. George J. BETO, Director, Texas Department ofCorrections, Defendant-Appellee.
No. 26700.
United States Court of Appeals Fifth Circuit.
Feb. 10, 1969.

James Arthur Newberry, pro se.
Crawford C. Martin, Atty. Gen., Austin, Tex., Allo B. Crow, Jr., Asst. Atty. Gen., Nola White, First Asst. Atty. Gen., A. J. Carubbi, Jr., Executive Asst. Atty. Gen., Robert C. Flowers, Asst. Atty. Gen., Austin, Tex., for appellee.
Before BELL, AINSWORTH, and GODBOLD, Circuit Judges.
PER CURIAM:


1
Pursuant to Rule 18 of the Rules of the Court, this case has been placed on the summary calendar for disposition without oral argument.1


2
Newberry appeals from the denial of his petition for habeas coupus after a full evidentiary hearing in the district court.  He is confined by authority of a fifteen year sentence for assault with intent to commit murder with malice, which was imposed on March 3, 1965, in the 42nd Judicial District Court of Taylor County, Texas.  He was convicted upon his plea of guilty in proceedings at which he was represented by privately retained counsel.


3
Newberry contends that his confessions and guilty plea were coerced; that the punishment was excessive; and that he was denied his right to take a direct appeal.  The district court stated reasons for denying relief in a comprehensive and detailed memorandum opinion.  A careful study of the record has left us with no doubt as to the correctness of that court's findings and conclusions.


4
The judgment is due to be and it is hereby affirmed.



1
 In order to establish a docket control procedure, the Fifth Circuit adopted new Rules 17-20 on December 6, 1968.  See Wittner v. United States, 5 Cir., 1969, 406 F.2d 1165, Fn 1 and Appendix thereto